Title: To Benjamin Franklin from Aimé (Amé)-Ambroise-Joseph Feutry, 9 March 1782
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur
Paris, ce 9 mars 1782.
Pardonnez mon laconisme à La douleur qui m’oppresse. Je perds un vrai mécene, et J’ose le dire, un ami qui me chérissoit depuis plus de 20 ans. J’aurai L’honneur, Monsieur, D’aller bientôt vous Faire un instant ma cour, vous remercier de toutes vos bontés, et vous en demander La suitte. Vous connoissez Les sentimens de reconnoissance et de respect avec lesquels Je serai toujours Monsieur votre très humble et très obéissant serviteur &c.
FEUTRYhôtel de lyon, vis-à-vis deSt. Yves, Rue St Jacques. / .

P.S. J’etois revenu ici de châtillon pour voir M de Puységur dans sa maladie. Et je repars prochainement pour aller m’enterrer dans ma retraite, où je compte travailler beaucoup. Les vers— ci-joints, vous feront juger de la triste situation de mon ame.

 
Notation: Feutry Paris ce 9. mars 1782.
